Citation Nr: 1131954	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  11-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for laryngeal cancer, status post laryngectomy, to include as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to February 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for laryngeal cancer, status post laryngectomy, and service connection for bilateral hearing loss.  The Buffalo, New York, RO has jurisdiction over this matter.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was first demonstrated long after service and is not the result of a disease or injury in service.

2.  Evidence from the Defense Threat Reduction Agency (DTRA) establishes that the Veteran is a confirmed participant of Operation TEAPOT, conducted at the Nevada Test Site in 1955.

3.  The Veteran therefore participated in a radiation risk activity, as defined by VA regulations, during service and is a radiation-exposed veteran. 

4.  The preponderance of the evidence is against a finding that the Veteran's laryngeal cancer is etiologically connected to service, including exposure to ionizing radiation, or had its onset during active service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor can its incurrence during active service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Laryngeal cancer is not the result of active duty service, nor may its incurrence during active duty service be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
In a letter issued in July 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the July 2009 letter requested that he submit all relevant evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the July 2009 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in August 2010 to assess the nature and etiology of his bilateral hearing loss.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the August 2010 VA examination and medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the examiner specifically discussed other possible factors to which his current disorder is attributable.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral hearing loss issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's laryngeal cancer claim, the procedures provided in 38 C.F.R. § 3.311 have been followed.  Dose data was obtained from the Department of Defense and the Under Secretary for Health prepared a dose estimate based on available methodologies.  In October 2010, a medical opinion was obtained from VA's Director, Radiation and Physical Exposures, which fully addresses the relationship between the Veteran's laryngeal cancer and his radiation exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Radiation Review was conducted by the Director of Compensation and Pension Service in October 2010.  

To the extent that the Veteran is contending that his laryngeal cancer is otherwise related to his service, an examination or opinion was not warranted as there is no indication that his laryngeal cancer is in anyway related to his military service. Indeed, there is no evidence showing that there was an event, disease, or injury in service other than radiation exposure to which a current disorder could be related and there is no evidence of a nexus or continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Bilateral Hearing Loss

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was provided a VA audiology examination in August 2010, where pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
65
70
LEFT
20
30
65
60
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 92 percent in the left ear.  The puretone thresholds recorded during the August 2010 VA examination are sufficient to qualify as a current disability under 38 C.F.R. § 3.385.

The Veteran reported being exposed to rifles, pistols and helicopters during service.  He is competent to report his in-service acoustic trauma, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2010); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  As such, his statements regarding in-service noise exposure are found to be credible.  

Therefore, two of the required elements of service connection-a current bilateral hearing loss disability and an in-service injury-have been demonstrated.  

However, service connection also requires a nexus between current symptoms and such in-service noise exposure or a continuity of symptomatology.

Service treatment records are negative for any complaints, treatment or diagnosis of bilateral hearing loss.  The first evidence of a hearing loss disability came in a November 2004 private audiology record, which was provided by the Veteran in October 2009.  There is no medical evidence, nor has the Veteran asserted, that bilateral hearing loss manifested within one year of discharge.  

The August 2010 VA examiner concluded after reviewing the claims file and the Veteran's statements that it was not at least as likely as not that the Veteran incurred a hearing loss disability during service.  Rather, the examiner found that it was more likely that he developed his current hearing loss as the result of recreational noise exposure while hunting and aging factors after his discharge.  The examiner stated that the Veteran did not establish as nexus as the first evidence of hearing loss came more than 40 years after discharge and there was evidence of intervening noise exposure.  

The Board notes that the examiner mistakenly stated that the private audiogram was conducted in October 2009 rather than received in October 2009 and conducted in November 2004.  Nevertheless, his rationale, that the first evidence of hearing loss was received more than 40 years after discharge and there had been intervening recreational noise exposure, is still valid and supported by the evidence of record.  

The Board also notes that the Veteran has not stated that his hearing loss began during service and has continued since.  As the first evidence of hearing loss came more than 40 years after discharge, a continuity of symptomatology has not been demonstrated.  
In the Veteran's July 2009 claim, he did not provide a date of onset for bilateral hearing loss, but rather stated where he was stationed during service.  Even if this could be construed as a claim that hearing loss began during service, he has not asserted that that hearing loss continued since.  

Given the lack of medical evidence in support of the claim, the intervening acoustic trauma and the significant gap between service and demonstration of the hearing loss disability, the evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss and in-service noise exposure or continuity of symptomatology.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Laryngeal Cancer, Status Post Laryngectomy

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  "Radiation-risk activity" includes the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 U.S.C.A. § 1112(c)(4) and 38 C.F.R. 
§ 3.309(d)(3).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Specifically, if a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  
Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

In this case, the Veteran contends that he incurred laryngeal cancer as a result of ionizing radiation exposure while a participant in Operation TEAPOT.  

The record clearly demonstrates the diagnosis of laryngeal cancer in September 2003 and July 2004 and subsequent laryngectomy in August 2004.  

In an exposure scenario provided by the Defense Threat Reduction Agency (DTRA), the Veteran was identified as a Message Center specialist assigned to Communications Section, Headquarters and Service Company, First Marine Corps Test Unit, Camp Pendleton, California.  He was assigned to temporary duty as a member of the 3rd Marine Corps Provisional Atomic Exercise Brigade stationed at Camp Desert Rock (CDR) Nevada, from March 10 to 24, 1955.  The scenario indicated that the Veteran reported that he laid field wire over 10 miles of Yucca Flats in the days prior to the test as part of a communications team and used field phones since radios were not allowed.  He reported that he observed the heat and blast effects after detonation of Shot APPLE in March 1955 from an open area on a rise, about 6,500 yards from ground zero.  He remained in the area for most of the day and toured ground zero on foot and by helicopter.  

The Veteran reported that he was issued a film badge dosimeter and wore the same badge for his deployment, but was not monitored following the airdropped shot.  No special clothing or equipment was issued, and no radiological safety activities were performed during his deployment.  

Operational records and reports indicated that two rehearsal maneuvers and Shot BEE were performed during this time.  The landing zones and mock assault objectives of the maneuvers at Shot BEE were in areas affected by fallout from Shot TURK.  Individual film badge and exposure records could not be found for the Veteran.

In May 2010, the Veteran responded that the scenario fully included his best and most current representations on the details of his participation and contained reasonable conditions, estimates, and assumptions to be used for his dose assessment.  He had no additional information to provide.  

In a June 2010 letter, the DTRA observed that the Veteran was a confirmed participant of Operation TEPOT, conducted at the Nevada test site in 1955.  Based on available military records and the Veteran's recollections and statements, DTRA estimated the Veteran's maximum exposure at external gamma dose: 16 rem; external neutron dose: 0.5 rem; internal committed dose to the respiratory tract (alpha): 3 rem; and internal committed dose to the respiratory tract (beta plus gamma): 8 rem. 

The agency noted that the calculations were arrived at under a screening procedure established by the DTRA's Nuclear Test Personnel Review (NTPR) Program, which established conservative maximum doses utilizing scientific methods, technical calculations, and actual radiation level measurements from U.S. atmospheric nuclear test detonations.  These values are much higher than previous radiation dose assessments, providing the maximum benefit of the doubt to the Veteran and ensuring that reported doses were not less than actual doses.  The reported doses were based on worst-case parameters and assumptions, not all of which the Veteran may have encountered.  In addition, the Veteran's own assertions of duty assignment, duties, and exposure were taken into account in calculating his exposure.

In September 2010, the case was referred to the Under Secretary for Health for an opinion as to whether it was likely, unlikely or at least as likely as not that the claimed laryngeal cancer was the result of occupational exposure to ionizing radiation during active service.  

In an October 2010 memorandum, the Director, Radiation and Physical Exposures, opined that it was unlikely that the Veteran's squamous cell carcinoma of the larynx (laryngeal cancer) could be attributed to exposure to ionizing radiation in service.  In arriving at this opinion, the physician observed that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for his cancer.  For purposes of calculation, the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1955).  The assumption would tend to increase the probability of causation as calculated by IREP.  The program calculated a 99th percentile value for the probability of causation of 20.58%.  

In an October 2010 memorandum, a representative for the Director of Compensation and Pension Service noted the DTRA findings and the Director, Radiation and Physical Exposures, findings as well as the fact that the Veteran was 20 years old when exposed and his laryngeal cancer was diagnosed 48 years after exposure.  Also noted was the Radiation Risk Activity Information Sheet submitted in August 2009, where the Veteran reported that he no longer smoked but gave a history of smoking one pack per day.  A February 2007 private treatment record indicated that the Veteran had smoked one pack per day since 1950.  Based on the foregoing, the opinion was that there is no reasonable possibility that the Veteran's laryngeal cancer was the result of exposure to ionizing radiation in service.  

The Veteran is clearly a radiation-exposed veteran.  However, laryngeal cancer is not a radiogenic disease listed under 38 C.F.R. § 3.309(d)(2).  Hence, presumptive service connection cannot be granted on this basis.

The medical opinion from the Director, Radiation and Physical Exposure, considered the IREP, which indicated a 20.58 percent likelihood that laryngeal cancer may have been caused by the dose of radiation to which the Veteran was exposed was based on published scientific/medical literature.  This estimate was based on dose estimates which afforded the greatest benefit of the doubt to the Veteran.  Additionally, the Director had access to the Veteran's medical history, to include that he was exposed to ionizing radiation at the age of 20, was diagnosed with laryngeal cancer 48 years after exposure, that he had a family history of lung cancer, he had a history of significant exposure to known carcinogens in cigarettes for over 55 years, and that he did not have any known post-service radiation exposure.  See 38 C.F.R. § 3.311(e).  As such, the Board affords this opinion great probative value.  The Director concluded that it was unlikely that the Veteran's cancer was caused by his in-service exposure.  

The Board also notes that the October 2010 memorandum from the Director, Radiation and Physical Exposure, and the Radiation Review opinion provided by the Director of Compensation and Pension Service are the only discussion of any possible relationship between the Veteran's laryngeal cancer and his exposure to ionizing radiation.  As there is no other medical evidence for consideration, the Board finds that there is no competent medical evidence indicating that the Veteran's laryngeal cancer, and subsequent laryngectomy, resulted from radiation exposure in service.  38 C.F.R. § 3.311(f).  Thus, the claim cannot be granted pursuant to 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311.

The Board has also considered whether the Veteran's laryngeal cancer, status post laryngectomy, can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service on a direct basis.  The Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses of laryngeal problems.  Thus, there was no showing of a larynx-related condition during the Veteran's service.  The Veteran has not asserted, nor does the record suggest any other in-service injury or event other than radiation exposure.  

The first diagnosis of laryngeal cancer was in September 2003, 46 years after his separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no medical evidence of a link between the Veteran's laryngeal cancer and service, including exposure to ionizing radiation.  Moreover, the Veteran has not asserted any continuity of symptomatology of laryngeal symptoms since service.  

The Board acknowledges the Veteran's lay statements of record.  While he has not asserted any other in-service injury or event which may have resulted in his laryngeal cancer, he has consistently asserted that he was exposed to ionizing radiation during his participation in Operation TEAPOT.  The Board concedes that the Veteran was in fact exposed to radiation while participating in Operation TEAPOT in 1955 and finds the Veteran credible with respect to his assertions.    

To the extent the Veteran is contending that his laryngeal cancer is due to his exposure to ionizing radiation, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Despite his radiation exposure, the competent medical evidence of record reflects that his laryngeal cancer is not linked to such exposure.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for laryngeal cancer, status post laryngectomy, is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


